DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to original application filed on 07/08/2020. Claims 1-20 have been examined and are pending in this application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-10, 12, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dhamdhere et al. US 2019/0065323 (“Dhamdhere”).
As per independent claim 1, Dhamdhere teaches A computer-implemented method for using a backup services container (A computer-implemented method for taking a snapshot of a containerized application is provided, para 0005) comprising:
generating a first container that is based on an operating system-level virtualization service (Illustratively, a containerized application instance 110 has been deployed using application instance object 112, para 0019 and FIG. 1. Generating or deploying a container comprises providing an abstraction layer or virtualization layer on top of a kernel of an operating system executing on a host computer, para 0003), wherein the first container comprises: (i) executable discovery logic (Container cluster service 120 runs in a container in VM 216.sub.1, para 0031 and FIG. 2), (ii) a plurality of executable scripts (The application instance object may specify pre- and post-snapshot scripts to be run prior to and after taking an application consistent snapshot, para 0013) and corresponding enabling utilities for executing the scripts (Hardware platform 220.sub.1-N of host 202.sub.1 includes CPU 221, memory 222, host bus adapter 223, networking interface 224, and other conventional components of a computing device, para 0025 and FIG. 2), wherein each script is configured to prepare for backup one or more corresponding applications (The application instance object may specify pre- and post-snapshot scripts to be run prior to and after taking an application consistent snapshot, para 0013), and (iii) executable selection logic (Container cluster service 120 runs in a container in VM 216.sub.1, para 0031 and FIG. 2);
adding the first container to a container-orchestration pod that comprises one or more other containers comprising one or more containerized applications (FIG. 1 illustrates an approach for creating a snapshot of a containerized application. Container clusters 100.sub.1 and 100.sub.2 are depicted in FIG. 1, para 0016. Illustratively, a containerized application instance 110 has been deployed using application instance object 112, para 0019 and FIG. 1), wherein components of the container-orchestration pod, including the first container and the one or more other containers, run on a computing environment comprising at least one hardware processor and computer memory (FIG. 2 illustrates a plurality of host computers 202.sub.1-N where within each host and within each VM within the host, a plurality of containers are running, paras 0025-0027 and FIG. 2);
by the discovery logic that executes in the first container (Container cluster service 120 runs in a container in VM 216.sub.1, para 0031 and FIG. 2), based on an indication that a backup operation has been triggered (Referring to FIG. 4, at step 410, container cluster service 120 receives a request to create a snapshot of an application instance, para 0038 and FIG. 4), identifying at least a first containerized application among the one or more containerized applications executing in the one or more other containers (At step 430, the container cluster service 120 creates an application snapshot object, para 0040 and FIG. 4);
by the selection logic that executes in the first container (Container cluster service 120 runs in a container in VM 216.sub.1, para 0031 and FIG. 2), determining a first executable script that is suitable for preparing the first containerized application for backup (At step 450, container cluster service 120 runs pre-snapshot script(s) specified in the application instance object. The container cluster service 120 may run such pre-snapshot script(s) specified in the application instance object prior to taking the snapshot itself, para 0043 and FIG. 4);
by the selection logic (Container cluster service 120 runs in a container in VM 216.sub.1, para 0031 and FIG. 2), causing the first executable script to: (a) execute in the first container using corresponding enabling utilities (At step 450, container cluster service 120 runs pre-snapshot script(s) specified in the application instance object. The container cluster service 120 may run such pre-snapshot script(s) specified in the application instance object prior to taking the snapshot itself, para 0043 and FIG. 4), (b) access the first containerized application (At step 450, container cluster service 120 runs pre-snapshot script(s) specified in the application instance object. The and (c) prepare the first containerized application for the backup operation (At step 450, container cluster service 120 runs pre-snapshot script(s) specified in the application instance object. The container cluster service 120 may run such pre-snapshot script(s) specified in the application instance object prior to taking the snapshot itself, para 0043 and FIG. 4);
by the selection logic (Container cluster service 120 runs in a container in VM 216.sub.1, para 0031 and FIG. 2), indicating that the first containerized application is ready for the backup operation (The application instance object may further specify strict or weak enforcement, with strict enforcement indicating that the snapshot operation fails if any pre- or post-snapshot script fails and weak enforcement indicating that the snapshot operation will not fail if any pre- or post-snapshot script fails. In such a case, if any of the pre-snapshot script(s) fail, container cluster service 120 may either fail the snapshot operation or capture the failure information and continue, depending on whether enforcement is strict or weak, respectively, para 0043 and FIG. 4);
by the selection logic (Container cluster service 120 runs in a container in VM 216.sub.1, para 0031 and FIG. 2), on receiving an indication that the backup operation has completed, releasing the first containerized application from a backup-ready state (At step 480, container cluster service 120 runs post-snapshot script(s) specified in the application instance object. Similar to the discussion above with respect to step 450, if any of the post-snapshot script(s) fail, container cluster service 120 may either fail the snapshot operation or capture the failure information and 
As per dependent claim 2, Dhamdhere discloses the method of claim 1. Dhamdhere teaches wherein the backup operation comprises taking a snapshot of data generated by the first containerized application (Referring to FIG. 4, at step 460, container cluster service 120 takes snapshot(s) of the determined data volume(s), para 0044 and FIG. 4).
As per dependent claim 3, Dhamdhere discloses the method of claim 1. Dhamdhere teaches wherein the indication that the backup operation has been triggered indicates that a second container comprising the first containerized application in the container-orchestration pod is to be backed up (Referring to FIG. 4, at step 410, container cluster service 120 receives a request to create a snapshot of an application instance, para 0038 and FIG. 4).
As per dependent claim 4, Dhamdhere discloses the method of claim 1. Dhamdhere teaches wherein the indication that the backup operation has been triggered indicates that the first containerized application in the container-orchestration pod is to be backed up (Referring to FIG. 4, at step 410, container cluster service 120 receives a request to create a snapshot of an application instance, para 0038 and FIG. 4).
As per dependent claim 6, Dhamdhere discloses the method of claim 1. Dhamdhere teaches wherein the indication that the backup operation has completed is received after a snapshot is taken of data associated with the first containerized application (Referring to FIG. 4, at step 460, container cluster service 120 takes snapshot(s) of the determined data volume(s), para 0044 and FIG. 4).
As per dependent claim 7, Dhamdhere discloses the method of claim 1. Dhamdhere teaches wherein the container-orchestration pod is part of a node that executes as a service in a cloud computing account (Each container cluster may be a fault domain, such as a data center or a cloud computing system, para 0016 and FIG. 1).
As per dependent claim 8, Dhamdhere discloses the method of claim 1. Dhamdhere teaches wherein the container-orchestration pod is part of a node that executes on a computing device comprising one or more hardware processors and computer memory (Hardware platform 220.sub.1-N of host 202.sub.1 includes CPU 221, memory 222, host bus adapter 223, networking interface 224, and other conventional components of a computing device, para 0025 and FIG. 2).
As per dependent claim 9, Dhamdhere discloses the method of claim 1. Dhamdhere teaches wherein the container-orchestration pod is based on Kubernetes technology (Examples of container orchestrators include the publicly-available Kubernetes® and Docker® swarm, para 0016).
As per dependent claim 10, Dhamdhere discloses the method of claim 1. Dhamdhere teaches wherein the indication that the backup operation has been triggered is received from a data storage management system, and wherein the backup operation generates one or more secondary copies of data associated with the first containerized application (Referring to FIG. 4, at step 460, container cluster service 120 takes snapshot(s) of the determined data volume(s), para 0044 and 
As per dependent claim 12, Dhamdhere discloses the method of claim 1. Dhamdhere teaches wherein the indication that the backup operation has been triggered is received from a backup system that operates outside the container-orchestration pod (A user may request the creation of an application snapshot, para 0038 and FIG. 4).
As per independent claim 16, many of the claim limitations of this claim are rejected based on arguments provided above for similar rejected independent claim 1. As per other claim limitations, Dhamdhere teaches A cloud computing system (Cloud computing system, para 0016) for using a backup services container (Each container cluster may be a fault domain such as a cloud computing system, para 0016), the system comprising:
a cloud computing environment providing a cloud computing account (As illustrated, system 200 includes host computers 202.sub.1-N. In general, one or more host computers 202 may be arranged in an interconnected server system such as a data center or cloud, para 0025 and FIG. 2).
As per dependent claim 17, Dhamdhere discloses the system of claim 16. Dhamdhere teaches wherein the container-orchestration pod is part of a node that executes as a service in the cloud computing account (Container cluster service 120 is implemented in a cloud computing system, para 0016).
As per dependent claim 18, this claim is rejected based on arguments provided above for similar rejected dependent claim 9.

As per dependent claim 20, this claim is rejected based on arguments provided above for similar rejected dependent claims 10 and 12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dhamdhere in view of Jayaraman et al. US 2020/0081623 (“Jayaraman”).
As per dependent claim 5, Dhamdhere discloses the method of claim 1. Dhamdhere may not explicitly disclose, but in an analogous art in the same field of endeavor, Jayaraman teaches wherein to prepare the first containerized application for backup, the first executable script quiesces the first containerized application (Referring to FIG. 2, at operations 206-212, volumes are quiesced in serial or parallel manner. Quiescing a volume refers to any suitable operations for freezing data access requests to the volume, para 0049 and FIG. 2).
Given the teaching of Jayaraman, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Dhamdhere with “wherein to prepare the first containerized application for backup, the first executable script quiesces the first .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dhamdhere in view of Dornemann et al. US 2016/0085575 (“Dornemann”).
As per dependent claim 11, Dhamdhere discloses the method of claim 10. Dhamdhere may not explicitly disclose, but in an analogous art in the same field of endeavor, Dornemann teaches wherein the one or more secondary copies generated by the backup operation are live browsed by a user of the data storage management system (FIG. 8 depicts a method 800 for efficiently live-mounting a backed up virtual machine. In a “live mount” scenario, a user may wish to browse files of a backed up VM, para 0371 and FIG. 8).
Given the teaching of Dornemann, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Dhamdhere with “wherein the one or more secondary copies generated by the backup operation are live browsed by a user of the data storage management system”. The motivation would be that live mounting provides an efficient access to a backed up VM, para 0007 of Dornemann.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dhamdhere in view of Bett et al. US 2020/0241754 (“Bett”).
As per dependent claim 13, Dhamdhere discloses the method of claim 1. Dhamdhere may not explicitly disclose, but in an analogous art in the same field of endeavor, Bett teaches further comprising: by the discovery logic (A backup-restore collecting a plurality of attributes about the first containerized application in the container-orchestration pod (Job configuration information (JCI) include collected parameters detailed in para 0049);
 transmitting the plurality of attributes about the first containerized application to a data storage management system that performs the backup operation (Job configuration information (JCI) and job resource requirements (JRR) parameters are included in the backup job request which is received by a master node interface 208 of a master node 200. The backup job is sought to be implemented by one of a plurality of slave nodes, para 0050 and FIG. 2).
Given the teaching of Bett, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Dhamdhere with “further comprising: by the discovery logic, collecting a plurality of attributes about the first containerized application in the container-orchestration pod; and transmitting the plurality of attributes about the first containerized application to a data storage management system that performs the backup operation”. The motivation would be that the invention may reduce the drainage of compute resources which are known to compromise system performance, para 0015 of Bett.
As per dependent claim 14, Dhamdhere discloses the method of claim 1. Dhamdhere may not explicitly disclose, but in an analogous art in the same field of endeavor, Bett teaches further comprising: by the discovery logic (A backup-restore controller 206, para 0048 and FIG. 2), collecting a plurality of attributes about the first containerized application in the container-orchestration pod (Job configuration information (JCI) include collected parameters detailed in para 0049);
transmitting the plurality of attributes about the first containerized application to a data storage management system that performs the backup operation (Job configuration information (JCI) and job resource requirements (JRR) parameters are included in the backup job request which is received by a master node interface 208 of a master node 200. The backup job is sought to be implemented by one of a plurality of slave nodes, para 0050 and FIG. 2);
based on the plurality of attributes, generating one or more preferences at the data storage management system for backing up data associated with the first containerized application (A workload scheduler 204 selects a slave node among a plurality of slave nodes deemed most appropriate for the backup operation, para 0051 and FIG. 2).
Given the teaching of Bett, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Dhamdhere with “further comprising: by the discovery logic, collecting a plurality of attributes about the first containerized application in the container-orchestration pod; transmitting the plurality of attributes about the first containerized application to a data storage management system that performs the backup operation; and based on the plurality of attributes, generating one or more preferences at the data storage management system for backing up data associated with the first containerized application”. The motivation would be that the invention may 
As per dependent claim 15, Dhamdhere discloses the method of claim 1. Dhamdhere may not explicitly disclose, but in an analogous art in the same field of endeavor, Bett teaches further comprising: by the discovery logic (A backup-restore controller 206, para 0048 and FIG. 2), collecting information associated with a second container among the one or more other containers in the container-orchestration pod (Job configuration information (JCI) include collected parameters detailed in para 0049);
transmitting the information to a data storage management system that performs the backup operation (Job configuration information (JCI) and job resource requirements (JRR) parameters are included in the backup job request which is received by a master node interface 208 of a master node 200. The backup job is sought to be implemented by one of a plurality of slave nodes, para 0050 and FIG. 2), wherein the information comprises one or more of: information about applications in the second container (A backup persistent volume mount path identifying a directory (or multiple directories), of the provisioned backup persistent volume, whereat backup copies of stateful application data and/or state may be stored therein or recovered therefrom, para 0049), information about data storage in the second container (A backup persistent volume mount path identifying a directory (or multiple directories), of the provisioned backup persistent volume, whereat backup copies of stateful application data and/or state may be stored therein or recovered therefrom, para 0049), metadata associated with the second container (A backup system logs in the second container (A container image identifier (ID) for a container image, para 0049), and information about kernel representations of hardware allocated to the second container.
Given the teaching of Bett, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Dhamdhere with “further comprising: by the discovery logic, collecting information associated with a second container among the one or more other containers in the container-orchestration pod; and transmitting the information to a data storage management system that performs the backup operation, wherein the information comprises one or more of: information about applications in the second container, information about data storage in the second container, metadata associated with the second container, system logs in the second container, and information about kernel representations of hardware allocated to the second container”. The motivation would be that the invention may reduce the drainage of compute resources which are known to compromise system performance, para 0015 of Bett.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132